SEVERENS, Circuit Judge.
In the brief filed in support of this motion, tliis case is further elaborately argued. The discussion covers substantially the same grounds as those which were presented on the original hearing and have already been fully considered by the court. In these circumstances, while we have gone carefully over the case again, we see no reason for permitting a rehearing. It seems proper to observe, however, that counsel for the appellant misconceives the scope of our decision, and, because this has been possible, we conclude that we should make the matter clear. We did not. determine the question of the validity of the complainant’s patent. With the understanding that the court below had dismissed the bill upon the ground that the patent was invalid, we referred, arguendo, to certain considerations bearing upon that question. Those considerations were germane also to the question whether, if the patent could be sustained, it should be held that the invention was of the broad character claimed for it, or whether it should be restricted to the specific means devised by the inventor for effecting his proposed result; and by specific means we intend, of course, to include such means as are equivalent within the scope of the invention. We held that the patent could not be supported for the invention broadly stated in the claims, and that, if it could be sustained only for the means specified the defendant did not. infringe. These conclusions rendered it unnecessary to determine whether the patent might be sustained for the claims as modified by reference to the means described in the specification. The motion for rehearing is denied.